Order entered May 16, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00350-CV

                            LE-VEL BRANDS, LLC, Appellant

                                              V.

                         LACORE ENTERPRISES, LLC, Appellee

                     On Appeal from the 380th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 380-06772-2018

                                          ORDER
       Before the Court is appellee’s May 14, 2019 unopposed motion for an extension of time

to file its brief on the merits. We GRANT the motion and extend the time to June 13, 2019.


                                                    /s/   BILL WHITEHILL
                                                          JUSTICE